DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to a system designed to calculate estimated hemodynamic values based upon: at least two of MAP, PP, Ps, and Pd values from data obtained from the subject during the calibration time period, classified in CPC A61B 2560/0223.
II. Claims 19-22, and 26, drawn to a system and method for estimating a ratio of SV values and SVV values, classified in CPC A61B 5/7257.
III. Claim 23, drawn to a system designed to calculate an FSUB value from a function of variables comprising: MAP; PP; and a value of a harmonic of a DFT of tracking sensor data obtained from the subject, classified in A61B 5/72.
IV. Claim 24, drawn to a system designed to calculate hemodynamic values at two or more time instances based upon outputs of a DFT of tracking sensor data from first and second tracking time periods wherein the periods do not overlap.

The inventions are independent or distinct, each from the other because:
In summary, each invention possesses a unique feature (see features recited after “drawn to”) not shared by the other inventions.  Thus, each invention possesses a two-way distinction from the other enumerated inventions.  The paragraphs below are merely formal recitations of the summary provided here, and will read as separating:
invention I from II, III, and IV;
invention II from III and IV; and 
invention III from IV;
thus providing the logic for two-way distinctness between each invention. 
Inventions I and II, III, and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, invention I possesses the unique limitation of calculating estimated hemodynamic values based upon at least two of MAP, PP, Ps, and Pd values from data obtained from the subject during the calibration time period, which is not found in inventions II, III, and IV.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Similarly, inventions II and the group of inventions III and IV are also directed to related products.  In the instant case, invention II possesses the unique limitation of estimating a ratio of SV values and SVV values, which is not found in inventions III and IV. 
Similarly, inventions III and IV are also directed to related products.  In the instant case, invention III possesses the unique limitation of calculating an FSUB value from a function of variables comprising MAP, PP, and a value of a harmonic of a DFT of tracking sensor data obtained from the subject, which is not found in invention IV.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Due to the separate limitations found above, each invention would require unique text searches for each invention and further classification searches in the areas which most pertain to the unique limitations.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791